UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4795



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NICHOLAS JERMAINE WILLIAMS, a/k/a NIC NIC,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00029-WLO)


Submitted: January 25, 2007                 Decided:   January 31, 2007



Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason Goins, Asheboro, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Sandra J. Hairston, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nicholas Jermaine Williams pled guilty to distributing

forty-three grams of cocaine base (crack) in August 2005, 21

U.S.C.A. § 841(a), (b)(1)(B) (West 1999 & Supp. 2006), and received

a sentence of 120 months imprisonment.         At his sentencing hearing,

Williams agreed that the advisory guideline range set out in the

presentence report was correctly calculated.                He requested a

sentence below the range based on his cooperation with authorities

and his desire to be with his family.          However, the court imposed

a   sentence   within   the    guideline    range.    On   appeal,    Williams

contends that the district court violated his Sixth Amendment and

due process rights because the calculation of both his base offense

level and criminal history score took into account conduct that was

not charged in the indictment or admitted by him.            He also argues

that the alleged error rendered the sentence unreasonable. Because

Williams did not challenge his sentence on constitutional grounds

in the district court, we review the constitutional claim for plain

error, United States v. Hughes, 401 F.3d 540, 547-48 (4th Cir.

2005).   Finding no such error, we conclude that the sentence is

reasonable, and affirm.

           Following     the    Supreme     Court’s   decision   in     United

States v. Booker, 543 U.S. 220 (2005), the sentencing court is

required to calculate the appropriate advisory guideline range

after making any necessary findings of fact, and consider the range


                                    - 2 -
in conjunction with all relevant factors under the guidelines and

18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), before imposing a

sentence. Hughes, 401 F.3d at 546-47. The district court followed

this    procedure   in   Williams’   case.   No   Sixth   Amendment   error

occurred.    Moreover, the district court did not plainly err in

adopting the presentence report, which took into account Williams’

first sale of crack to a confidential informant in May 2005 (three

months before the instant offense) to determine the drug quantity

and to assess two criminal history points for an offense committed

within two years of Williams’ release from imprisonment in July

2003.    Thus, Williams has failed to show that his sentence was

unreasonable due to error in the calculation of the guideline

range.

            We therefore affirm the sentence imposed by the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     - 3 -